On Rehearing
JOHNSON, Judge.
The brief filed in support of the application for rehearing requests us to extend and modify our original opinion.
Therein we stated, in effect, that Mr. Lusk testified that he saw whiskey coming from the condenser prior to the raid on the still. This was based upon the following testimony given by Lusk:
“Q. I will ask you if you were ever closer than 30 yards of the still before the raid ?
“A. No, sir. That spot was the closest spot I got to it before the raid.
“Q. And when you got back over there was the still fully connected?
“A. It was not.
“Q. Do you know whether it was fully connected at the time you were 30 yards away?
“A. I do not know from my own knowledge. I didn’t see it.
“Q. Then you didn’t see whiskey coming out, did you?
“A. Yes, I saw some whiskey coming out of the condenser.
“Q. You saw steam?
“A. No, I saw liquid whiskey coming out of the condenser.
“Q. And it was disconnected?
“A. That’s true.”
Upon considering this testimony for the second time, we are convinced that the jury could only conclude therefrom that Lusk saw whiskey coming from the condenser after, and not before the raid on the still. Even so, other evidence is sufficient to sustain the verdict, and show that appellant had an interest in or exercised some dominion over a complete still.
The transcript clearly supports our original summary of the testimony of McCorkle, except perhaps our statement that Mc-Corkle testified that the appellant ran “through the still.”
*281However, it appears from the testimony of McCorkle that appellant did pass in between the condenser and the thumper before he left the immediate vicinity of the still site. The prosecution used a chart or map of the still site when presenting its case, and the following testimony was given by McCorkle while referring to this map:
“Q. On the board show then where Weigart was?
“A. This is the still right here (indicating). This is the condenser (indicating) and this (indicating) is the ditch; it is between this field road and then there is a little ditch and this (indicating) is the still and furnace. This (indicating) is the condenser here and this is the barrel right here (indicating) — this barrel was sitting up right under this little tree, that little mark is supposed to be a tree, that barrel was there and Mr. Weigart was right under this little tree on top of the bank and he come out over toward the road two or three steps and then he went back like that and when he left he come back around and went through there (indicating). That would he in between this thumper and the condenser (Italics ours.)
The words “indicating” which appear in parentheses were obviously added by the court reporter for the purpose of showing that the witness was referring to the map as he testified.
We find no merit in counsel’s contention that this court “failed in its finding in regard to Tit. 7, Sec. 270, of the Code of Alabama 1940.” The trial judge in his oral charge merely stated what the State contended the facts of the case were. He did not give undue emphasis to the contentions of the State, and he also stated the contentions of the appellant.
Further, there is evidence, although circumstantial, to warrant the State’s contention that appellant broke the line running from the thumper to the condenser. A witness for the State saw appellant run between the thumper and condenser before he ran from the still site. This witness did not notice that this line was down or that steam was coming therefrom until he had returned to the site after running appellant down and arresting him.
With the modification of the original opinion to the extent as herein stated, we adhere to the conclusions therein announced, and hold that the application for rehearing is not well taken.
Application for rehearing overruled.
PRICE, P. J., not sitting.